DECISION
On August 4, 2016, the Court sentenced the Defendant to a commitment to the Department of Corrections for a period of ten (10) years, with five (5) years suspended, with a recommended placement at Connections Corrections followed by ISP, for the offense of Burglary, a Felony, in violation of §45-6-204(1), MCA. The Court granted credit for twelve (12) days served in custody pending final disposition in this matter.
On November 18, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present having been transported from START and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
*119Done in open Court this 18th day of November, 2016.
DATED this 8th day of December, 2016.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.